10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

THE HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

H.N., by and through her parents and )
guardians, John Doe and Jane Doe; and )
JOHN DOE and JANE DOE, husband and ) Case No.: 15-cv-1374 RAJ
wife, on their own behalf, )
) ORDER
Plaintiffs,

Vv.
REGENCE BLUESHIELD, a Washington
Corporation; and MBA GROUP

INSURANCE TRUST HEALTH AND
WELFARE PLAN,

Defendants.

Nemo ewer” Nene” Nee Neue See” Nene Nene Neem” Nee” Nee”

 

This matter comes before the Court on Defendant Regence Blueshield’s Motion
for Entry of Satisfaction of Judgment. Dkt. # 100. Plaintiffs have not filed an
opposition; rather, Plaintiff's counsel has filed a “Declaration of T. Jeffrey Keane in
Response” to Regence’s Motion. Dkt. # 102. Regence has filed a Reply. Dkt. # 103.
For the reasons that follow, the Court GRANTS Regence’s Motion.

On August 28, 2019, the Court entered Judgment against Defendants and for
Plaintiffs in the total amount of $291,970.30, including costs and interest. Dkt. # 99.

Defendants have submitted evidence in the form of declarations and exhibits showing

ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

that this amount has been paid in full to Plaintiffs. Dkt. # 103. Federal Rule of Civil
Procedure 60(b) provides that a “court may relieve a party or its legal representative
form a final judgment, order, or proceeding” where “the judgment has been satisfied,
released or discharged,” where “applying it prospectively is no longer equitable,” or
for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(5)-(6). Although
Plaintiff's Counsel’s “Declaration” contends that “this case is not over” and takes issue
with Regence’s internal calculation of Plaintiffs’ damages, they do not dispute that
they have received the full monies provided for in the Court’s August 28, 2018
Judgment. Dkt. #102. Plaintiffs also do not appear to contest this Court’s Judgment,
or the amounts contained therein, and have not filed any motion with the Court to
address Regence’s behavior in executing this Judgment. Thus, as it pertains to this
Court’s Judgment (Dkt. # 99), there appears to be no outstanding issue as to whether
the money has been received.

Accordingly, the Court GRANTS Regence’s Motion for Satisfaction of
Judgment. Dkt. # 100. The Clerk is directed to discharge the Court’s August 28, 2018
Judgment (Dkt. # 99) as a matter of record.

Dated this wks of June, 2019.

CLhi A,

HONORABLE RICHARRQA. JONES
United States District Judge

 

ORDER - 2

 
